DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith (US 2014/0201452), in view of Ying et al. (US 2006/0047916) (hereafter Ying), and further in view of Vadlamani et al. (US 9,262,318) (hereafter Vadlamani).
As per claims 1, 6 and 11, Meredith teaches an apparatus, comprising: 
processor logic circuitry to execute program code (Abstract, processor running threads); a multi-level memory comprising a first level of memory (fig. 1, L1, L2) and a second level of memory (fig. 1, main memory), the first level of memory having lower access times than the second level of memory ([0001]), the first level of memory being composed of a different type of memory technology than the second level of memory ([0001], cache is SRAM and main memory is DRAM), the first level of memory being integrated on a same semiconductor chip as the processor logic circuitry ([0001], on-chip), the second level of memory residing outside the semiconductor chip that the processor logic circuitry and the first level of memory are integrated within ([0001], main memory), the second level of memory being composed of dynamic random access memory (DRAM), wherein, the first level of memory is to have a cache portion (fig. 1, L1 cache, L2 cache). 
Meredith does not explicitly teach compression circuitry to compress data items that are entered into the first level of memory to enhance the first level of memory's memory capacity, the compression circuitry designed to compress two lines of data into one line of data, the second level of memory to store compressed cache lines that were compressed by the compression circuitry and wherein the first level memory has a cache and non cache portion.
However, Ying teaches compression circuitry to compress data items that are entered into memory to enhance the memory's memory capacity, the compression circuitry designed to compress two lines of data into one line of data  ([0012], lines 1-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the compression of Ying with the cache/memory hierarchy of Meredith because it allows for caches to effectively hold more data in each line ([0010], lines 1-3).
The combination does not explicitly teach wherein the first level memory has both a cache and main memory portion.
However, Vadlamani teaches wherein the SRAM cache includes a main portion (col. 4, lines 49-67, noting Applicant’s specification states that main memory and system memory are one in the same, see [0002]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the partitioned SRAM cache of Vadlamani with the multi-level cache of the combination of Merideth and Yang because it allows for cache memory to be configurable and a portion of the memory to be directly accessed by a processor (col. 4, lines 48-67). 
As per claims 2, 7 and 12, Meredith teaches wherein the first level of memory is composed of SRAM ([0001]).
As per claims 3, 8 and 13, Ying teaches wherein the compression circuitry is designed to compress to at least one compression ratio other than 2:1 ([0014]).
As per claims 4, 9 and 14, Ying teaches wherein the compression circuitry is designed to compress at a ratio of 4:1 ([0014]).
As per claims 5, 10 and 15, Meredith teaches wherein the first and second levels of memory are capable of storing graphics information ([0049] wherein the device is a GPU and therefore data is graphics information).
Response to Arguments
	In light of Applicant’s arguments and amendments, the 35 USC 112 first paragraph rejection has been withdrawn.
	However, in light of Applicant’s amendments, a prior art rejection has been applied to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139